IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1458-10


OLIVER HART III, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS

BOWIE  COUNTY



 Keasler, J., delivered the unanimous opinion of the Court.

O P I N I O N

 
	Oliver Hart III filed a pre-trial motion to dismiss alleging a denial of his constitutional
right to a speedy trial.  The trial court denied Hart's motion.  A jury convicted Hart of
possession of a controlled substance, and he was sentenced to forty-five years' imprisonment. 
In an unpublished opinion, the court of appeals affirmed the trial court's denial of Hart's
motion. (1) 
	We granted Hart's petition for discretionary review to consider the court of appeals's
decision affirming the trial court's denial of Hart's motion to dismiss.  Having examined the
record and briefs, we conclude that our decision to grant review was improvident. We
therefore dismiss the appellant's petition for discretionary review as improvidently granted.

DATE DELIVERED: January 11, 2012
DO NOT PUBLISH


1.  Hart v. State, No. 06-10-00031-CR, 2010 Tex. App. LEXIS 8003 (Tex.
App.--Texarkana October 1, 2010) (mem. op., not designated for publication).